Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Action/Status of Claims
	Applicant’s amendments to the claims, filed 10/5/20, are acknowledged. Currently, claims 53, 56-73 and 102 are pending in this application. Claims 1-52, 54-55, 74-101, and 103-104 have been canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 53, 56-73 and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (WO2013172999) and Maitra et al. (US20130115165) in view of Haggag et al. (Front Pharmacol., 2015, 6, Article 140, pg. 1-5), Jacob et al. (US20120058208), as is evidenced by Mishra (Ann. Indian Acad. Neurol, 2008, 11(1), 13-19) and Fisher (Phenolic compounds in Food and their Effects on Health, 1992, Chapter 9, 118-129, accessed via https://pubs.acs.org/doi/pdf/10.1021/bk-1992-0506.ch009).
Applicant’s claim:
--A method of making a Polyphenolic Polymer comprising the steps of:
a)    providing at least one polyphenolic agent;
b)    providing at least one polymer, wherein the polymer is selected from the group consisting of polyethylene glycol, hydroxypropylmethylcellulose (HPMC), polyethyleneglycol
(PEG), polyvinylpyrrolidone (PVP), cellulose polymer, and combinations thereof;
c)    dissolving the polymer in at least one first solvent;
d)   optionally, removing the first solvent and replacing it with at least one second solvent forming a polymer mix;
e) adding the at least one polyphenolic agent to the polymer mix at a ratio of about 1 part polyphenolic agent to about 5 parts polymer; and
f) spray drying the resultant product, thereby forming the polyphenolic polymer.

-- A method of making a polyphenolic polymer comprising the steps of:
a)    providing at least one polyphenolic agent;
b)    providing at least one polymer;

d)    polymerizing the polymer;
e)    optionally, removing the first solvent and replacing it with at least one second solvent forming a polymer mix;
f)    adding the at least one polyphenolic agent to the polymer mix; and
g)    spray drying the resultant product, thereby forming the polyphenolic polymer.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 53, 56-58, 60-70, 73, and 102, Singh teaches forming polyphenolic polymers and solubilized hybrid drug composition(s) comprising the steps of: a) providing at least one first active agent which can be curcumin (See claim 54) which is known to exhibit anticancer effects (reads on anticancer agents), anti-inflammatory effects which reads on pain relief molecule, cholesterol lowering effects, and activity against Alzheimer’s and as such reads on Alzheimer’s drug (all these properties are evidenced by Mishra (See abstract; introduction section; cholesterol lowering effects section, curcumin as an anti-oxidant section, etc.)); a)/b) providing at least one polyphenolic agent (e.g. a curcuminoid) as a complementary agent, which has antioxidant properties and are antimicrobial, anti-inflammatory, sensitize the microenvironment of the disease, etc. (all of the properties of the polyphenolic agents/specific polyphenolic agents claimed in claims 53-55, 58, 60-66) and will enhance the effects of the first active agent since Singh expressly teaches all of the instantly claimed polyphenols; b)/c) providing at least one polymer, specifically the same polymers that are instantly claimed, e.g. PVP, PEG, celluloses, HPMC, etc. and wherein the ratio of the drug (e.g. an anti-cancer agent) to the polymer is about 1:3 to 1:9 and wherein the ratio of polyphenolic agent (2nd active agent in Singh) to polymer is about 1 to about 5 (See steps e) of claim 53 and k) of claim 58); h) dissolving the first active agent, which can be an anti-cancer molecule or a pain relief molecule, 
	Regarding the newly added limitation of claim 58, wherein the solubilized hybrid drug composition can be converted into a re-dispersible dry powder comprising particulates of the phenolic polymer, Singh teaches wherein their polymeric system can be converted into a re-dispersible dry powder comprising nanoparticles of phenolic polymer and drugs (See Abstract; pg. 17, ln. 25-26; pg. 16, ln. 32-pg. 17, ln. 2; etc.) 
	Regarding claims 56-57, Singh teaches wherein the solvents used to solubilize the instantly claimed polymers are preferably the instantly claimed 1-4 carbon alcohols, e.g. methanol, ethanol, n-propanol, 2-propanol, etc. (see pg. 33, ln. 32-33).
 	Regarding claims 59 and 71-72, Singh teaches wherein the designed polyphenolic polymer/polymer and phenolic agent are soluble in the claimed C1-C3 alcohols as well as in water, and wherein the solubilized hybrid drug agent composition is added to at least one 
	Regarding claim 73, Singh further teaches wherein their polyphenolic polymer/drug hybrid composition can further comprise an additional water-insoluble drug that has a synergistic effect for the same disease (See pg. 5, ln. 19-25).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 53, 56-73 and 102, Singh merely does not teach the specific steps of d)-g) of claim 58 or steps c)-f) of claim 53 or wherein the polyphenol is other than curcumin/curcuminoid, specifically the instantly claimed vanillin or gingerol. Specifically, Singh does not teach forming the polyphenolic polymer without the presence of the drug/active agents, e.g. with only the complementary agent. However, these deficiencies in Singh are addressed by Maitra in view of Haggag. Singh does however, teach steps of: a) providing a substantially water-insoluble active agent, specifically a pharmacologically active agent, b) providing at least one polyphenolic agent, and c) providing a least one polymer selected from the exact same polymers as are instantly claimed as discussed above and wherein the particulate system that is produced by these steps can be converted into a re-dispersible dry powder comprising nanoparticles/particulates of the polyphenolic polymer. Regarding the new claim limitation wherein the polyphenolic agent is now limited to gingerol or vanillin. These limitations are addressed by Jacob as evidenced by Mishra and Fisher.
	Maitra teaches a method of forming polyphenolic polymers wherein they teach the steps of providing at least one polyphenolic agent, specifically curcumin; providing at least one monomer/polymer, dissolving the polymer in a first solvent, specifically water, and polymerizing polymer and removing the first solvent/water which forms a polymer/copolymer and subsequently mixing the polymer with the polyphenolic agent in a second solvent, and drying the mixture to a dry powder, which reads on claims 56-57, and wherein multiple drugs can be 
Maitra merely does not teach spray drying to dry the polymer/curcumin mixture, and instead teaches lyophilizing. However, this deficiency in Singh and Maitra is addressed by Haggag.
	Haggag teaches that both lyophilization (freeze drying and the instantly claimed spray drying were known methods of forming solids for drug delivery and for drying these solids and removing solvents (See pg. 1, 1st paragraph). They further teach that spray drying is the more economical process of the two for drying the polymeric-drug solids.
	Jacob as evidenced by Fisher teaches that known phenolic compounds vanillin and gingerol are known to enhance the bioavailability of known phenolic compound curcumin (See Jacob: abstract; [0015]; [0017]; [0038]; [0044]; [0052]; [0054], etc.; See Fisher, Abstract; Figure 7; Figure 6; turmeric section) which is known to be practically water insoluble and as is evidenced by Mishra and discussed above curcumin is known to have cholesterol lowering effects, is known to exhibit effects against Alzheimer’s, is known to be used against cancer and as anti-inflammatory and as such reads on the first active agent that is claimed in claims 58, 67-70. Further Jacob teaches that vanillin and gingerol enhance the solubility of curcumin and are synergistic with curcumin as such the gingerol and vanillin with enhance the effects, e.g. anti-cancer effects of the curcumin (see sections cited above) and can be used to achieve the same beneficial effects which reads on claims 60, and 65-66 and as vanillin and gingerol are the same 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to substitute gingerol or vanillin for the complementary agent for forming the polyphenolic polymer of Singh and Maitra as is discussed above because vanillin and gingerol and curcumin were all known phenolic compounds and Jacob teaches that vanillin and gingerol are known to enhance the bioavailability/solubility of curcumin and form synergistic combinations, e.g. against cancer with curcumin. Thus, it would have been obvious to form the polyphenolic polymers of Singh and Maitra with vanillin or gingerol in place of the curcumin in order to enhance the bioavailability of the first active, curcumin, because these two agents were known in the art to increase the solubility and bioavailability of curcumin a known poorly water soluble active agent which reads on the clamed first active agent in claim 58, etc.
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to dry the polymer/polyphenol composition as taught by the combined references via spray drying as is instantly claimed because Haggag teaches that both lyophilization and spray drying were known methods of drying polymeric drug compositions but that spray drying is more economical.
	It also would have been obvious to and ordinary skilled artisan at the time of the instant filing to formulate the specifically claimed PEG or PVP or HPMC or cellulose or combinations thereof by solubilizing them with the claimed 1-4 carbon alcohols and adding the claimed polyphenol, specifically curcumin, without the substantially water-insoluble drug and add the drug later as is instantly claimed when looking to Singh in view of Maitra and Haggag as is discussed above in order to form the claimed method of forming solubilized hybrid drug composition(s) instantly claimed because Maitra teaches the claimed steps of forming 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have prompted the new/revised grounds of rejection presented herein. 
Applicant’s arguments, filed 10/5/20 insofar as they pertain to the revised grounds of rejection are addressed herein. Firstly, applicants argue against the number of references. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicants then argue that Jacob as evidenced by Fisher is non-analogous art. In response to applicant's argument that Jacob is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, just because Jacob teaches that vanillin and gingerol are known to enhance the solubility of curcumin does not mean that Jacob is non-analogous art as is asserted by applicants especially since Jacob is directed to enhancing the bioavailability of poorly soluble drugs, specifically curcumin, which reads on the instantly claimed poorly soluble drugs and curcumin is specifically exemplified in the instant specification and claims as being a poorly soluble drug. Thus, contrary to applicant’s assertion/arguments Jacob is not non-analogous art.
Applicants then argue that the combined references do not teach all the elements of the claimed invention the examiner respectfully disagrees because all of the steps of the claimed method and limitations of the instant claims are taught by the combination of references.

Further, applicants argue that their system can be converted, e.g. changed into a re-dispersible dry powder which results in a unique delivery system. The claimed polymeric systems were already known to do this as is taught by Singh as is discussed above. 
Applicants then further argue that the combination of the references does not teach sonicating the mixture to form nanoparticles. The examiner respectfully points out that this is not required by both methods. However, at pg. 4, ln. 33 Singh expressly teaches sonicating the mixture to form nanoparticles and wherein the ratio of the polymer to the drug is about 1 part drug to about 1 to 15 parts polymer carrier, e.g. the polyphenolic polymer which reads on applicant’s claimed range of 3-9, see Singh pg. 9, ln. 10-25. Thus, this limitation does not need to be taught by Maitra since it is taught by Singh.

Thus contrary to applicants assertion the examiner maintains that the method(s) of the instant claims remain obvious in view of the teachings of the prior art at this time. From the 

Conclusion
	Claims 53, 56-73, 102 are rejected.
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616